Exhibit 10.1

 

[image_001.jpg] 

 



VIA ELECTRONIC MAIL

 

To:

Mr. David O’Toole

 

29th August 2017

 

Dear David,

 

I am delighted to extend to you an offer of employment as Chief Financial
Officer with Opiant Pharmaceuticals, Inc. (“Opiant” and/or the “Company”).

 

This employment offer is subject your successful completion of a background
check conducted in accordance with applicable federal, state and local laws.
Upon your acceptance of this employment offer, we will contact you to set up an
appointment and provide you with the necessary forms and instructions. We will
also provide you with an employment contract before your start date, which will
include standard terms for executive officers of the Company.

 

As we discussed, the following details summarize the offer of employment:

 

This employment offer is for a full-time position with an annual base salary of
$360,000.00

and a target bonus of 40% of annual base salary. The Company will also pay you a
one-off payment of $45,000.00 within 30 days from your start date, which shall
be repaid by you to the Company in the event you terminate your employment prior
to the one year anniversary of your start date.

 

Subject to the approval of the Board at the next scheduled Board meeting, you
will be granted under the Company’s equity compensation plan (the “Plan”) a
stock option grant to purchase 150,000 shares of common stock of the Company
(“Option”) and such Option shall vest and become exercisable over four (4) years
from your hire date, provided you remain employed as an employee of the Company
(or its Affiliate) through each vesting date. The Option will have an exercise
price no less than the fair market value of a common stock of the Company on the
date of grant, will be evidenced by a standard option agreement, and will be
subject to the terms and conditions of that agreement and the Plan.

 

You will be eligible for participation in the company's health insurance plan
and 401(k) plan.

 



 [image_002.jpg][image_003.jpg] 

 



 

[image_001.jpg] 

 



Under the Immigration Reform and Control Act (IRCA), our company is required to
verify the identity and work authorization of all newly hired employees.
Therefore, if you accept this position, you will be required to complete a Form
I-9 upon hire. Within three business days of beginning employment, you will need
to supply acceptable documentation (as noted on the Form I-9) of your identity
and work authorization.

 

 

We look forward to hearing from you.

 

Sincerely,

 

 

/s/ Dr. Roger Crystal

 

Roger Crystal

Chief Executive Officer

 

ACKNOWLEDGEMENT

I accept the above offer of employment and I understand that this company is an
at-will employer, and that this means that the company or I may terminate the
employment relationship at any time, for any reason, with or without cause or
notice and in accordance with applicable law. No officer, employee, or
representative of the company is authorized to enter into an agreement-express
or implied-with me or any employee for employment for a specified period of
time. Any agreement to employment for a specified period of time will be put
into writing and signed by the president of the company.

 



Signature Date     /s/ David O’Toole August 29, 2017



 

 

 

 





 [image_002.jpg][image_003.jpg] 

 